DETAILED ACTION

1.	The Office Action is in response to RCE filed on 11/19/2020.    

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the Application No. 15/432075, filed on 02/14/2017.
Priority #			 Filling Data			 Country
10 2014 216 159.2	               08/14/2014			 DE

Continued Examination Under 37 CFR 1.114 4.
4.    	A request for continued examination under 37 CFR 1.114 was filed in this application. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 11/19/2020 has been entered.

Response to Amendment
5.	The Amendment filed on 11/19/2020 has been received. Claims 23-24 have been cancelled; independent claims 1 and 12 have been amended; claims 1-22 and 25-28 are pending.

6.					Response to Arguments
	Applicant’s arguments filed on 11/19/2020, pages 6-8 have been fully considered.
	 
Claim Rejections - 35 USC §103
Applicant’s arguments with respect to claim 1-7, 10, 12-17,  21, 22 and 25-28 under 35 U.S.C. § 103 has been fully considered.
          1.1	Basically, the applicant argued that the prior art (Szczerba et al. (US 20100292886 A1) and Li et al. (US 20140118523 A1) in combination) fails to teach or suggest the amended limitations of  “the image data which represents the partially transparent regions in such a way that secondary objects, represented through the partially transparent regions and disposed outside of the primary objects, are detected.” as recited in amended independent claim 1 since “the license plate 210 of Li et al. is not represented through the partially transparent region of the second car 200” (Remark, page 6-7). 
Examiner’s response:
	Examiner appreciate applicant’s amendment. However, more detailed limitations is needed. Examiner update search and believe that the combination of Szczerba et al. (US 20100292886) and  Horn (US 20140236449) teaches the aforementioned limitations.  
Follows are the reasons: 

	Therefore, the combination of Szczerba, and Horn  teaches the limitations of that “the image data which represents the partially transparent regions in such a way that secondary objects, represented through the partially transparent regions and disposed outside of the primary objects, are detected” in independent claim 1.

1.2         The applicant also argued that independent claim 12 is allowable due to the similar reason as for independent claim 1.
Examiner respective disagree.
As discussed in 1.1, , the combination of Szczerba, and Horn  teaches the limitations of that “the image data which represents the partially transparent regions in such a way that secondary objects, represented through the partially transparent regions and disposed outside of the primary objects, are detected” in independent claims.

1.3         The applicant also argued that dependent claims are allowable due to their dependency on independent claim 1, 12.
Examiner’s response:
Examiner respective disagree.
As discussed in 1.1 the combination of Szczerba, and Horn  teaches the limitations of that “the image data which represents the partially transparent regions in such a way that secondary objects, represented through the partially transparent regions and disposed outside of the primary objects, are detected” in independent claims.

CLAIM INTERPRETATION
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


“control and evaluation unit…” in claims 1, 3, 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that:
 “control and evaluation unit …” in claims 1, 3, 11corresponding to component 8, as shown in fig. 1, which is connected with camera 6 and paragraph 0026.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	 Claims 1-10, 12-19, 21-22, 25-28 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Szczerba et al. (US 20100292886) and in view of Horn (US 20140236449).

Regarding claim 1, Szczerba discloses a driver assistance system for a motor vehicle (fig. 16; paragraph 0115, … an exemplary system whereby sensor inputs are fused into object tracks useful in a collision preparation system, in accordance with the present disclosure.  Inputs related 
an environment camera for generating image data (fig. 16, camera), which represents an environment of the motor vehicle (as shown in fig. 20, camera 766 generating image data of environment of the motor vehicle);  
and a control and evaluation unit (fig. 16, data fusing module) designed to evaluate the image data and detect objects with instructions for (as suggested in paragraph 0115, … inputs related to objects in an environment around the vehicle are monitored by a data fusion module.  The data fusion module analyzes, filters, or prioritizes the inputs relative to the reliability of the various inputs, and the prioritized or weighted inputs are summed to create track estimates for objects in front of the vehicle…): 
detecting primary objects in the environment of the motor vehicle (as shown in fig. 12, component 730 is primary objects in the environment of the motor vehicle);  
identifying the regions as portions of the primary objects (also suggested in paragraph 0179, … an exemplary un-enhanced external view including features desirably visibly accessible to the operator of the vehicle.  View 200 includes road surface 206, including a first lane marker 202 and a second lane marker 204; a vehicle 208 also on the roadway; in which, the primary object is the vehicle since it can cause collision, as shown in fig. 33, component 229);  
and detecting secondary objects in the environment of the motor vehicle through the regions of the primary objects (as shown in fig. 32, pedestrian 210 is secondary objects in the environment of the motor vehicle; it is detected through the regions of the primary objects as shown in fig. 33 since it detects 230 after it detecting curved region 236).

Horn discloses that the image data which represents the partially transparent regions in such a way that secondary objects, represented through the partially transparent regions and disposed outside of the primary objects, are detected (fig. 1. In fig. 1, vehicle Vc follows leading vehicle Vl and the camera of Vc takes image of Vl; in which, the partially transparent regions is the house of the brake light of V1 and the second object, is the brake light, which  represented through the partially transparent regions (the house of the brake light) and disposed outside of the primary objects (Vl); it also suggested in paragraph 0102, as: “brake lights are illuminated, can be detected by a camera, which may be connected to a processor which is programmed to conduct image processing routines.  A camera may be focused on a leading vehicle.  In an embodiment of the present invention the processor determines from camera images that the leading car has activated the brakes…”). 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that the image data which represents the partially transparent regions in such a way that secondary objects, represented through the partially transparent regions and disposed outside of the primary objects, are detected as a modification to the driver assistance system of Szczerba for the benefit of that prevention of an acceleration or deceleration of a center vehicle (see Horn, paragraph 0102).


generating image data from a camera (fig. 16, camera), which represent the environment of the motor vehicle (as shown in fig. 20, camera 766 generating image data of environment of the motor vehicle);  
evaluating the image data and detecting objects with a control and evaluation unit (fig. 16, data fusing module; as suggested in paragraph 0115, … inputs related to objects in an environment around the vehicle are monitored by a data fusion module.  The data fusion module analyzes, filters, or prioritizes the inputs relative to the reliability of the various inputs, and the prioritized or weighted inputs are summed to create track estimates for objects in front of the vehicle…): 
detecting primary objects in the environment of the motor vehicle (as shown in fig. 12, component 730 is primary objects in the environment of the motor vehicle);  
and detecting secondary objects in the environment of the motor vehicle through the regions of the primary objects (as shown in fig. 32, pedestrian 210 is secondary objects in the environment of the motor vehicle; it is detected through the regions of the primary objects as shown in fig. 33 since it detects 230 after it detecting curved region 236).
It is noticed that Szczerba does not disclose explicitly that the image data which represents the partially transparent regions in such a way that secondary objects, represented 
Horn discloses that the image data which represents the partially transparent regions in such a way that secondary objects, represented through the partially transparent regions and disposed outside of the primary objects, are detected (fig. 1. In fig. 1, vehicle Vc follows leading vehicle Vl and the camera of Vc takes image of Vl; in which, the partially transparent regions is the house of the brake light of V1 and the second object, is the brake light, which  represented through the partially transparent regions (the house of the brake light) and disposed outside of the primary objects (Vl); it also suggested in paragraph 0102, as: “brake lights are illuminated, can be detected by a camera, which may be connected to a processor which is programmed to conduct image processing routines.  A camera may be focused on a leading vehicle.  In an embodiment of the present invention the processor determines from camera images that the leading car has activated the brakes…”). 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that the image data which represents the partially transparent regions in such a way that secondary objects, represented through the partially transparent regions and disposed outside of the primary objects, are detected as a modification to the method for evaluating a camera image for a motor vehicle of Szczerba for the benefit of that prevention of an acceleration or deceleration of a center vehicle (see Horn, paragraph 0102).



Regarding claim 3, the combination of Szczerba and Horn discloses the limitations recited in claim 1 as discussed above. In addition, Szczerba also discloses that identifying the secondary objects as additional road users in the environment of the motor vehicle (fig. 32, component 210).

Regarding claim 4, the combination of Szczerba and Horn discloses the limitations recited in claim 1 as discussed above. In addition, Szczerba also discloses that the control and evaluation unit is designed for a longitudinal control of the motor vehicle (fig. 12, V direction is longitudinal control of the motor vehicle), wherein the longitudinal control take account of both primary objects and secondary objects (paragraph 105, … provides an output including range, R, time-based change in range, R_dot, and angle, .THETA., preferably with respect to a longitudinal axis of the vehicle…).

Regarding claim 5, the combination of Szczerba and Horn discloses the limitations recited in claim 1 as discussed above. In addition, Szczerba also discloses that accounting for both the primary objects and the secondary objects for longitudinal control of the motor vehicle (fig. 33; and paragraph 0111, … The vehicle coordinate system, as previously described, is denoted as (x, y) wherein x-axis denotes a vehicle longitudinal axis and Y-axis denotes the vehicle lateral axis…).

Regarding claim 6, the combination of Szczerba and Horn discloses the limitations recited in claim 4 as discussed above. In addition, Szczerba also discloses that the longitudinal control is a function of the relative distance between a primary object and a secondary object (as shown in fig. 12, also suggested in paragraph 0111, … The vehicle coordinate system, as previously described, is denoted as (x, y) wherein x-axis denotes a vehicle longitudinal axis and Y-axis denotes the vehicle lateral axis…; paragraph 0180, … Vehicle indicator 228 illustrates to the operator a location and general behavior of vehicle 208.  Additionally, textual information including factors such as range and an evaluation of relative movement can be displayed in order to assist the operator in compensating correctly for the presence of the vehicle… Pedestrian indicator 230 gives the operator notice that a pedestrian has been detected and the general position with respect to the roadway.  Different graphics or text may be used to describe different behaviors or characteristics of the pedestrian, in accordance with methods described above… curve 216 is depicted in FIG. 32, and curved sections in the projected lane indicators 222 and 224 give a location for the upcoming curve.  In addition, a textual display can describe the approach of the curve, including a distance to the curve as described in FIG. 33…; in which, the relative movement, location, and distance represent the relative distance between a primary object and a secondary object).

 Regarding claim 7, the combination of Szczerba and Horn discloses the limitations recited in claim 4 as discussed above. In addition, Szczerba also discloses that wherein the longitudinal control takes account of measurement data of a radar system (fig. 1, component 125; radar system 125…).

Regarding claim 10, the combination of Szczerba and Horn discloses the limitations recited in claim 1 as discussed above. In addition, Szczerba also discloses that the environment camera is positioned in the region of the windshield and in the region of the roof liner of the motor vehicle (as shown in fig. 1, camera 120 is positioned in the region of the windshield and in the region of the roof liner of the motor vehicle).

Regarding claim 13, the combination of Szczerba and Horn discloses the limitations recited in claim 12 as discussed above. In addition, Szczerba also discloses that identifying the primary objects as other vehicles (fig. 32, component 208). 

Regarding claim 14, the combination of Szczerba and Horn discloses the limitations recited in claim 12 as discussed above. In addition, Szczerba also discloses that identifying the secondary objects as additional road users in the environment of the motor 
vehicle (fig. 32, component 210).

Regarding claim 15, the combination of Szczerba and Horn discloses the limitations recited in claim 12 as discussed above. In addition, Szczerba also discloses that accounting for both the primary objects and the secondary objects for longitudinal control of 


Regarding claim 16, the combination of Szczerba and Horn discloses the limitations recited in claim 15 as discussed above. In addition, Szczerba also discloses that the longitudinal control is a function of the relative distance between a primary object and a secondary object (as shown in fig. 12, also suggested in paragraph 0111, … The vehicle coordinate system, as previously described, is denoted as (x, y) wherein x-axis denotes a vehicle longitudinal axis and Y-axis denotes the vehicle lateral axis…; paragraph 0180, … Vehicle indicator 228 illustrates to the operator a location and general behavior of vehicle 208.  Additionally, textual information including factors such as range and an evaluation of relative movement can be displayed in order to assist the operator in compensating correctly for the presence of the vehicle… Pedestrian indicator 230 gives the operator notice that a pedestrian has been detected and the general position with respect to the roadway.  Different graphics or text may be used to describe different behaviors or characteristics of the pedestrian, in accordance with methods described above… curve 216 is depicted in FIG. 32, and curved sections in the projected lane indicators 222 and 224 give a location for the upcoming curve.  In addition, a textual display can describe the approach of the curve, including a distance to the curve as described in FIG. 33…; in which, the relative movement, location, and distance represent the relative distance between a primary object and a secondary object).

radar system 125…).

Regarding claim 21, the combination of Szczerba and Horn discloses the limitations recited in claim 1 as discussed above. In addition, Szczerba also discloses that the system uses symmetry operators, edge detection, an analysis of the optical flow or the aid of distance-measuring to detect and evaluate the images (as suggested in paragraph 0143, … When camera data is available, the following measurement equations can be used… d is the perpendicular 
distance of the current vehicle position to the center of lane represented the map curve). 

Regarding claim 22, the combination of Szczerba and Horn discloses the limitations recited in claim 12 as discussed above. In addition, Szczerba also discloses that the system uses symmetry operators, edge detection, an analysis of the optical flow or the aid of distance-measuring to detect and evaluate the images (as suggested in paragraph 0143, … When camera data is available, the following measurement equations can be used… d is the perpendicular 
distance of the current vehicle position to the center of lane represented the map curve).

Regarding claim 25, the combination of Szczerba and Horn discloses the limitations recited in claim 1 as discussed above. In addition, Horn also discloses that the primary object is identified as a vehicle in the area in front of the motor vehicle (as shown in fig. 1, leading vehicle  the control system is based on bilateral feedback using information that flows in both directions--from back to front and from front to back--and not just from front to back).
The motivation of combination is the same as in claim 1’s rejection.

Regarding claim 26, the combination of Szczerba and Horn discloses the limitations recited in claim 25 as discussed above. In addition, Horn also discloses that the partially transparent regions correspond to a at least partially transparent rear window and an at least partially transparent windscreen of the vehicle in front of the motor vehicle (by inheritance, camera can take image of the partially transparent rear window and an at least partially transparent windscreen of the leading vehicle Vl since there is two way traffic, as suggested in paragraph 0078, … the control system is based on bilateral feedback using information that flows in both directions--from back to front and from front to back--and not just from front to back).
The motivation of combination is the same as in claim 1’s rejection.

Regarding claim 27, the combination of Szczerba and Horn discloses the limitations recited in claim 21 as discussed above. In addition, Szczerba also discloses that the system uses symmetry operators, edge detection, an analysis of the optical flow, and/or the aid of distance measuring to determine partially transparent regions in the representation of the detected primary objects (as suggested in paragraph 0143, … When camera data is available, the following d is the perpendicular distance of the current vehicle position to the center of lane represented the map curve). Since the combination of Szczerba and Horn discloses that determine partially transparent regions in the representation of the detected primary object as discussed in claim 1’s rejection, the technology disclosed by Szczerba can be applied to determine partially transparent regions.

Regarding claim 28, the combination of Szczerba and Horn discloses the limitations recited in claim 22 as discussed above. In addition, Szczerba also discloses that the system uses symmetry operators, edge detection, an analysis of the optical flow, and/or the aid of distance measuring to determine partially transparent regions in the representation of the detected primary objects (as suggested in paragraph 0143, … When camera data is available, the following measurement equations can be used… d is the perpendicular distance of the current vehicle position to the center of lane represented the map curve). Since the combination of Szczerba and Horn discloses that determine partially transparent regions in the representation of the detected primary object as discussed in claim 12’s rejection, the technology disclosed by Szczerba can be applied to determine partially transparent regions.

Regarding claim 8, the combination of Szczerba and Horn discloses the limitations recited in claim 1 as discussed above. In addition, Horn further disclose that detecting signals of a lighting system (paragraph 0102, …That brake lights are illuminated, can be detected by a camera, which may be connected to a processor which is programmed to conduct image processing routines).
The motivation of combination is the same as in claim 1’s rejection.

The motivation of combination is the same as in claim 1’s rejection.

Regarding claim 18, the combination of Szczerba and Horn discloses the limitations recited in claim 12 as discussed above. In addition, Horn further disclose that detecting signals of a lighting system (paragraph 0102, …That brake lights are illuminated, can be detected by a camera, which may be connected to a processor which is programmed to conduct image processing routines).
The motivation of combination is the same as in claim 12’s rejection.

Regarding claim 19, the combination of Szczerba and Horn discloses the limitations recited in claim 18 as discussed above. In addition, Horn further disclose that the lighting system is a brake light system for a motor vehicle (paragraph 0102, …That brake lights are illuminated, can be detected by a camera, which may be connected to a processor which is programmed to conduct image processing routines).
The motivation of combination is the same as in claim 12’s rejection.



s 11, 20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Szczerba et al. (US 20100292886) and in view of Horn (US 20140236449) and in view of Yamakado et al.  (US 9296374).

Regarding claim 11, the combination of Szczerba and Horn discloses the limitations recited in claim 1 as discussed above..
It is noticed that the combination of Szczerba and Horn does not disclose explicitly that the environment camera is a stereo camera.
Yamakado discloses that the environment camera is a stereo camera (as suggested in column 27, line 13-30, … when an obstacle is found on the basis of various kinds of external information obtained from a stereo camera).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that the environment camera is a stereo camera as a modification to the driver assistance system for the benefit of that operate the control with a control setting in which the emergency avoidance performance is improved, and the safety can be improved significantly (see Yamakado, column 27, line 22-29). 

Regarding claim 20, the combination of Szczerba and Horn discloses the limitations recited in claim 12 as discussed above..
It is noticed that the combination of Szczerba and Horn does not disclose explicitly that the environment camera is a stereo camera.

Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that the environment camera is a stereo camera as a modification to the method for the benefit of that operate the control with a control setting in which the emergency avoidance performance is improved, and the safety can be improved significantly (see Yamakado, column 27, line 22-29). 
			
12. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
					Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423